         2:20-cv-02562-DCN       Date Filed 07/17/20      Entry Number 8        Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION


    Justin Mackie, Individually and On Behalf
    of All Others Similarly Situated,

                                                         C/A NO.: 2:20-cv-02562-DCN
    Plaintiff,

    v.

   Coconut Joe's IOP LLC., CJ Offering LLC.,
   Joe Petro and Caitlin West

    Defendants.




                          NOTICE OF FILING PROOF OF SERVICE

         Plaintiff, by and through the undersigned counsel, hereby provides notice that Plaintiff has

served the Summons and Complaint in the above-captioned action on Defendants, Caitlin West, CJ

Offering, LLC, Joe Petro and Coconut Joe's IOP LLC., as evidenced by the Proof of Service

attached hereto, which is being filed with the Court. (Exhibit A)

Dated: July 10, 2020

                                                      Respectfully submitted,

                                                      /s/ Marybeth Mullaney
                                                      Marybeth Mullaney, Esq. (Fed Id #11162)
                                                      652 Rutledge Ave. Ste A
                                                      Charleston, SC 29403
                                                      Telephone: (843) 588-5587
                                                      E-mail: Marybeth@mullaneylaw.net

                                                      Attorney for Plaintiff




                                                  1
